Citation Nr: 1120238	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder classified as pars defect L5 with spondylolisthesis of L5 over S1 and disc space narrowing at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to October 2004 with 6 years, 9 months and 17 days prior active service shown.  His service includes service in Afghanistan.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2005 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Houston, Texas, which granted service connection for the lumbar spine disorder and assigned an initial 10 percent rating.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for disorders of the feet and ankles has been raised by the record (in page 15 of the hearing transcript) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spine disorder is more severe than currently evaluated.  He alleges that his spine condition includes pain and numbness radiating down his left leg.  He also expressed his belief that he has headaches as another neurological manifestation of his back disorder, although he is already service connected for tension headaches.  He has testified that his doctor attributed his lumbar spine disorder as a trigger for headaches and his left leg neuropathy.  

The Board finds that it is necessary to remand this matter to obtain evidence and evaluation to ascertain the current level of disability attributable to the lumbar spine.  Of note, the most recent examination of this condition is over five years old.  A more recent examination scheduled for March 2009 was canceled after it appeared that the Veteran was planning to withdraw his claim from appellate status.  Further follow-up by the RO in December 2009 revealed that they contacted the Veteran after he wrote a letter in August 2009 expressing a wish to terminate VA benefits, as he was feeling better.  The follow-up contact revealed that he wanted his benefits to at least continue until such time when he would be attending college and joining the Reserves.  

After the RO sent the Veteran a letter in December 2009 notifying him that in order for VA payments to stop, he needed to contact them to confirm a specific date that he wished payments to stop, the Veteran did not contact them further as to stopping payments.  Thus the appeal continues, and the Veteran's March 2011 hearing testimony suggests a worsening of symptoms since 2009 when he contemplated termination of benefits.  He has also cited continued medical treatment by a private physician reported in page 5 of the hearing transcript as "Dr. Vasgersian" located in San Antonio, Texas.  As no further action to provide an examination of his current lumbar spine condition has been taken, and as there are presently no records that are more recent than 2007, additional records should be obtained and a VA examination should be scheduled to evaluate the Veteran's current severity of his lumbar spine disability.

VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment for his spine disorder and any associated complications since 2007, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources should then be requested.  Specifically noted in this regard are the records from a private doctor reported in the hearing transcript as "Dr. Vasgersian" located in San Antonio, Texas.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner. The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability, to include the nerve or nerves of the left lower extremity which the Veteran has described as having neurological problems.  The examiner should describe the severity of such symptomatology, in conjunction with the appropriate AMIE criteria as well as the area and function affected. 

The examiner must also state whether the Veteran's headache symptoms are related to, or being worsened by his back disability, and if so must address the nature, frequency and severity of such problems, in conjunction with the appropriate AMIE criteria for rating such disorders.  Any additional complications besides the claimed headaches and neuropathy should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate AMIE criteria.

All findings and conclusions should be set forth in a legible report.

3.  Thereafter, please readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences. 38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


